This is an action to have certain deeds of trust executed to certain of the defendants by certain persons who are the beneficiaries of the trusts *Page 872 
imposed upon the property, real and personal, held by the plaintiff, declared invalid on the ground that the grantors in said deeds of trust were without power to create liens upon the property held by the plaintiff's, by said deeds of trust.
Demurrers to the complaint field by certain of the defendants on the ground that the facts stated in the complaint are not sufficient to constitute a cause of action on which the plaintiff is entitled to relief were sustained, and the plaintiff appealed to the Supreme Court.
In the absence of any allegation in the complaint that the execution of the deeds of trust referred to therein was procured by fraud, or of any allegation of other facts upon which the plaintiff would be entitled to equitable relief, the facts stated in the complaint are not sufficient to constitute a cause of action. There are no allegations in the complaint on which the plaintiff is entitled to relief in this action. In each of the deeds of trust referred to in the complaint the grantors convey only their undivided interest in the property described therein. The legal effect of the deeds of trust cannot be determined in an action to have the deeds of trust declared invalid.
For this reason the judgment dismissing the action is
Affirmed.